Citation Nr: 9906813	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel



INTRODUCTION

The veteran served on active duty from March to December 
1944.  He died in May 1979.  The appellant is his surviving 
spouse.  

In a decision dated in October 1995 the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
Committee on Waivers and Compromises denied a request for 
waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $15,085.  The appellant 
appealed from that decision.  Later, the appellant's award 
was adjusted and the overpayment was reduced to $5,277.50.  
The issue of waiver of recovery of that overpayment is now 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The appellant had been in receipt of improved death 
pension benefits for a number of years.  Her awards had been 
based on her reports that she had no income from any source.    

3.  In June 1995 the appellant's award was terminated 
effective in July 1992 due to excess income consisting of 
wages of $179; $3,195 received from the State Bureau of 
Employment Services; and $8,900 received from "a land title 
agency".  This action created an overpayment in the 
appellant's account, calculated to be in the amount of 
$15,085.  

4.  In October 1996 the appellant was retroactively awarded 
pension back to July 1992.  This award considered 
unemployment of $3,195 for the 12 month period beginning in 
July 1992, and wages of $179 for the 12 month period 
beginning in November 1992.  The RO determined that their 
previous consideration of income from a land title agency was 
in error as this was income from the sale of her residence, 
not countable income.  Effective in November 1993 she was 
paid at the maximum rate based on no income.  These actions 
reduced the overpayment to $5,277.50.  

5.  There was some fault on the part of the appellant in 
creation of the overpayment by failing to promptly report all 
of her income for 1992 and 1993 to the regional office, but 
the RO incorrectly calculated her income, and as a result, 
terminated her pension when it should have only been reduced.  
This action contributed to her hardship.  

6.  Recovery of the overpayment would seriously impair the 
appellant's ability to meet her current minimal living 
expenses and would defeat the purpose for which the improved 
death pension was intended.  


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension 
benefits would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The record reflects that the appellant had been in receipt of 
improved death pension benefits as surviving spouse of the 
veteran for a number of years.  Her awards had been based on 
her reports that she had no income from any source.  

In September 1992 the regional office terminated the 
appellant's award effective in October 1987 based on wages of 
$5,953.  This action resulted in an overpayment in her 
account.  In December 1992 the appellant indicated that from 
September 1987 to June 1988 she had had no wages or income.  
She stated that from July 1988 to July 1989 she had had wages 
of $3,557.  She indicated that from July 1989 to June 1990 
she had had wages of $2,431.  She reported that during the 
periods from July 1990 to June 1991 and from July 1991 to 
June 1992 she had not had any income.  She reported that for 
the period from July 1992 to June 1993 she anticipated 
receiving no income.

In April 1993 the regional office adjusted the appellant's 
award of improved death pension to pay her the maximum rate 
effective in October 1987 based on no income.  Her award was 
reduced effective in July 1988 based on wages of $3,557.  Her 
award was again adjusted effective in July 1989 based on 
wages of $2,431.  Effective in July 1990 she was paid the 
maximum rate based on no income from any source.  

In April 1994 the appellant was advised by the regional 
office that it had been confirmed that she had received wages 
from several sources in 1991.  She was informed that the 
regional office proposed to terminate her benefits effective 
July 1, 1990.  

In income reports dated in April 1994 the appellant indicated 
that from July 1990 to June 1991 she had received wages of 
$1,907.  She reported that from July 1991 to July 1992 she 
had received wages of $5,326.  She indicated that for the 
annualized period from July 1992 to June 1993 she had 
received no income from any source and for the annualized 
period from June 1993 to June 1994 she anticipated receiving 
no income. 

In June 1994 the regional office reduced the appellant's 
award of improved death pension effective in July 1990 based 
on wages of $1,907.  Her award was terminated in July 1991 
due to excess income consisting of wages of $5,326.  
Effective in July 1992 she was paid the maximum rate based on 
no income.  These actions resulted in an overpayment in her 
account.  The overpayments which resulted from these actions 
are not part of the current appeal as the RO has determined 
that the appellant did not request waiver in a timely 
fashion.  

In February 1995 the regional office advised the appellant 
that it proposed to terminate her benefits effective July 1, 
1992, based on a confirmation that in 1992 she had received 
$179 wages from a company; $3,195 from the State Bureau of 
Employment Services; and $40,500 from a land title agency.  
In June 1995 the regional office terminated the appellant's 
award effective in July 1992.  The income figures used in 
February were repeated, except that the income from the land 
title agency was considered to be $8,900.  This action 
resulted in an additional overpayment in her account, 
reported to be in the amount of $15,085.  The appellant 
requested a waiver of recovery of that overpayment in a 
timely fashion.  

In October 1996, the regional office resumed the appellant's 
award of improved death pension beginning in July 1992.  That 
action was based on a determination that only the wages of 
$179 and the State payment of $3,195 could be considered.  It 
was determined that the other income previously considered 
was the proceeds from the sale of her house and was thus not 
to be considered as countable income for VA purposes.  The 
overpayment was reduced to $5,277.50  

In its October 1995 decision, the Regional Office Committee 
on Waivers and Compromises held that there had been no fraud, 
misrepresentation or bad faith on the part of the appellant 
in creation of the overpayment.  Thus, her request for waiver 
of recovery of the overpayment is not barred on the basis of 
any of those factors.  That determination, being favorable to 
the appellant, has not been appealed and is thus not before 
the Board for consideration. 

However, it was held that she had been at fault in creation 
of the overpayment and that recovery of the indebtedness 
would not be against the principle of equity and good 
conscience.  Her request for waiver of recovery of the 
overpayment was denied for that reason.  The appellant 
appealed from that decision maintaining that she had always 
answered all VA letters to the best of her ability and that 
recovery of the overpayment would result in an undue 
financial hardship for her.  She has maintained that due to 
the loss of income she had to give up her home and move to 
her mother's home; in essence, having to be partially 
supported by her mother.  She has old bills she has been 
unable to pay including some for medical care.  She is unable 
to work at anything other than a minimum wage job and that 
does not provide sufficient income, after taxes and expenses.  

II.  Analysis

As noted previously, the regional office held that there had 
been no fraud, misrepresentation or bad faith on the part of 
the appellant in creation of the overpayment in question and 
the Board cannot review that determination.  Thus, 
entitlement to waiver of recovery of the overpayment is 
dependent on whether recovery of the indebtedness from the 
appellant would be against the principle of equity and good 
conscience.  In this regard, the facts and circumstances in 
the particular case must be reviewed carefully.  Different 
factors will enter into such decision, such as the relative 
fault of the debtor, weighing such fault against any fault on 
the Government's part, whether there was any unjust 
enrichment, whether there would be undue financial hardship 
resulting from recovery of the overpayment, whether recovery 
of the overpayment would defeat the purpose of benefits 
otherwise authorized and whether the debtor relinquished a 
valuable right or changed position by reason of having relied 
upon the erroneous benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.  

In this case, as indicated previously, the record reflects 
that the appellant had been awarded improved death pension 
benefits beginning in July 1992 at the maximum rate based on 
her report that she had no income from any source including 
wages after that time.  However, in early 1995 the regional 
office received information that the appellant had had wages 
of $179 from a company and had also received $3,195 from the 
State Bureau of Employment Security for a 12 month period 
beginning in June 1992.  Considering that reported income, 
along with reported income from a land title agency, which 
was, as later determined, incorrectly considered, the RO 
retroactively terminated her pension.  

The appellant had been advised on a number of occasions that 
the rate of pension paid depended in part upon the amount of 
her income and she had been asked to immediately report any 
change in income to the VA.  However, the appellant did not 
promptly report the $179 in wages which she received or the 
$3,195 in unemployment benefits which began in 1992.  These 
amounts are, by VA rules, countable income.  Because 
unemployment is not received by working, it is not 
unreasonable that some people would not construe it as 
income.  Minimal earnings received over a short period are 
also easily forgotten or ignored.  Thus, while there was some 
degree of fault on the part of the appellant in creation of 
the overpayment, it was somewhat minimal.  In this regard, 
the Board notes that by considered the proceeds from the sale 
of the appellant's house as income when the overpayment was 
initially calculated the RO caused the appellant's award to 
be terminated when it should have only been reduced; thus 
apparently aggravating her hardship.

The record further discloses that on the most recent 
financial status report submitted by the appellant in 
November 1996, she indicated that her only income consisted 
of her VA pension of $400 per month.  She listed monthly 
expenses of about the same amount consisting of $100 for 
food; $25 for a credit card; $55 for a storage bill; $33 for 
car insurance; and $186 for a car payment.  She indicated 
that she has no significant assets.  Due to an inadequate 
income, and extensive debts she had to give up her home and 
move to her mother's home.  She still has old bills that she 
has been unable to pay including some for medical care.  
Thus, it appears that the appellant is functioning at a level 
of extreme poverty and continued efforts to recover the 
overpayment would only prolong and worsen the apparent 
financial hardship of the appellant.

The purpose of improved death pension is to provide financial 
assistance for veteran's dependents who have extremely 
limited financial resources and the appellant falls within 
that category.  Thus, recovery of the overpayment would 
defeat the purpose for which the benefit was intended.  
Further, in view of the current financial situation of the 
appellant, it does not appear that waiver of recovery of the 
overpayment would result in any unjust enrichment for her.

In view of the above discussion, the Board concludes that 
recovery of the overpayment would be against the principle of 
equity and good conscience.  Accordingly, it follows that 
favorable action in connection with the appellant's claim for 
waiver of recovery of the overpayment of improved death 
pension benefits is in order.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.  In arriving at its decision in this case, the Board 
has resolved all doubt in favor of the appellant. 38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits is established.  The appeal 
is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

